 

Exhibit 10.1

 

 

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT is made as of the 8th day of September 2014, among QNB CORP.
(“Corporation”), a Pennsylvania business corporation having a place of business
at 10 North Third Street, Quakertown, Pennsylvania 18951, QNB BANK (“Bank”) a
Pennsylvania banking institution having a place of business at 10 North Third
Street, Quakertown, Pennsylvania 18951, and Janice McCracken Erkes
(“Executive”), an individual.

 

WITNESSETH:

 

WHEREAS, Corporation is a registered bank holding company;

 

WHEREAS, Bank is a subsidiary of Corporation;

 

WHEREAS, Corporation and Bank desire to employ Executive to serve in the
capacity of Chief Financial Officer of Corporation and Bank, and Executive
desires to accept such employment; and

 

WHEREAS, Corporation and Bank desire to provide Executive with a severance
payment in the event that Executive’s employment is terminated without cause
within three (3) years following a “change in control” (as defined herein), on
the terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. EMPLOYMENT. Executive is employed by Corporation and Bank on an “at will”
basis and there is no employment agreement between them. This Agreement is
granted by Corporation and Bank in order to set forth terms and conditions
between Corporation, Bank and Executive in the event of a Change in Control as
defined herein.

 

2. RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL. If
Executive’s employment is terminated by Corporation or Bank other than for Cause
(as defined below) on or before the three (3) year anniversary of the date of a
Change in Control (as defined below), then Corporation or Bank shall pay to
Executive, in lieu of any other severance benefits to which Executive may be
entitled, an amount equal to the product of (a) the average annual aggregate
compensation paid by Corporation and Bank to Executive and includible in the
Executive’s gross income for federal income tax purposes during the five
(5) calendar years preceding the taxable year in which the date of the
termination occurs (or during the actual number of years in which Executive was
employed by Corporation and Bank if less than five (5), with any partial year
annualized), multiplied by two (2), such payment to be made in a lump sum on or
before the fifth day following the date of termination and shall be subject to
applicable taxes and withholdings. However, if the lump sum payment under this
paragraph 2, when added to all other amounts or benefits provided to or on
behalf of the Executive in connection with Executive’s termination of
employment, would result in the imposition of an excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), such payment
shall be reduced to the extent necessary to avoid such excise tax imposition.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Code, the Corporation shall be required only to pay to
Executive the amount determined to be deductible under Section 280G. The
determination of any reduction in the lump sum payment under this paragraph 2
pursuant to the foregoing provisions shall be made by Corporation’s independent
auditors.

 

 
1

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

 

3. TERMINATION OF EMPLOYMENT FOR CAUSE. For purposes of this Agreement,
termination for “Cause” shall mean any of the following:

 

(a) Executive’s conviction of or plea of guilty or nolo contendere to a felony,
a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive for a period of twenty (20) consecutive days or more;

 

(b) Executive’s willful or intentional failure to follow the good faith lawful
instructions of the Board of Directors of Corporation or Bank with respect to
its operations, after written notice from Corporation or Bank and a failure to
cure such violation within twenty (20) days of said written notice;

 

(c) Executive’s willful or intentional failure to substantially perform
Executive’s duties to Corporation or Bank, other than a failure resulting from
Executive’s incapacity because of physical or mental illness, after written
notice from Corporation or Bank and a failure to cure such violation within
twenty (20) days of said written notice;

 

(d) dishonesty or negligence by the Executive in the performance of Executive’s
duties;

 

(e) Executive’s violation of any law, rule or regulation governing banks or bank
officers or any final cease and desist order issued by a bank regulatory
authority;

 

(f) conduct on the part of the Executive as determined by an affirmative vote of
seventy percent (70%) of the disinterested members of the Board of Directors of
Corporation and Bank which brings public discredit to Corporation or Bank; or

 

(g) Executive’s breach of fiduciary duty involving personal profit.

 

4. CHANGE IN CONTROL DEFINED. As used in this Agreement, “Change in Control”
shall mean the occurrence of any of the following:

 

(a) (i) a merger, consolidation or division involving Corporation or Bank,
(ii) a sale, exchange, transfer or other disposition of substantially all of the
assets of Corporation or Bank, or (iii) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy percent (70%) or more of the members of the Board
of Directors of Corporation or Bank who are not interested in the transaction
and (z) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and of the Board of
Directors of such entity’s parent corporation, if any, are former members of the
Board of Directors of Corporation or Bank; or

 

 
2

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

 

(b) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than Corporation or
Bank or any “person” who on the date hereof is a director or officer of
Corporation or Bank is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of
Corporation or Bank representing twenty-five (25%) percent or more of the
combined voting power of Corporation or Bank’s then outstanding securities; or

 

(c) during any period of two (2) consecutive years during the term of
Executive’s employment under this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of Corporation or Bank cease for
any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period; or

 

(d) any other change in control of Corporation and Bank similar in effect to any
of the foregoing.

 

5. DATE OF CHANGE IN CONTROL DEFINED. For purposes of this Agreement, the date
of a Change in Control shall mean:

 

(a) the first date on which a single person and/or entity, or group of
affiliated persons and/or entities, acquire the beneficial ownership of
twenty-five (25%) or more of the voting securities of the Corporation or Bank;
or

 

(b) the date of the closing of an agreement, transferring all or substantially
all of the assets of the Corporation or Bank; or

 

(c) the date on which a merger, consolidation or business combination involving
the Corporation or Bank is consummated, as applicable; or

 

(d) the date on which individuals who formerly constituted a majority of the
Board of Directors of the Corporation of Bank under paragraph 4(c) above, cease
to constitute a majority of the Board of Directors of the Corporation or Bank.

 

6. NO EMPLOYMENT CONTRACT. This Agreement is not an employment contract. Nothing
contained herein shall guarantee or assure Executive of continued employment by
Corporation or Bank. Rather, Corporation’s and Bank’s obligations to Executive
hereunder shall arise only if Executive continues to be employed by Corporation
and Bank in Executive’s present or in a higher capacity and then only in the
event the conditions described herein for payment to Executive have been met.

 

 
3

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

 

7. WAIVER. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and an executive officer specifically designated by the Boards of
Directors of Corporation and Bank. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

8. ATTORNEY’S FEES AND COSTS. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, each party shall bear their
own attorney’s fees, costs, and necessary disbursements.

 

9. ENTIRE AGREEMENT. This Agreement supersedes any and all understandings and
agreements, either oral or in writing, between the parties with respect to any
severance that may become due as a result of or in connection with a Change in
Control. This Agreement contains all the covenants and agreements between the
parties with respect to any severance that may become due as a result of or in
connection with a Change in Control.

 

10. SUCCESSORS; BINDING AGREEMENT. This Agreement shall be binding upon and
inure to the benefit of Corporation, Bank and Executive, and their respective
successors, assigns, heirs and personal representatives.

 

11. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

12. APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.

 

13. HEADINGS. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 
4

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

ATTEST:     QNB CORP.                       /s/ Lucy P.N. Sharp      /s/ David
W. Freeman         David W. Freeman, President and CEO             ATTEST:    
QNB BANK            

 

 

 

 

 

/s/ Lucy P.N. Sharp 

 

 

/s/ David W. Freeman

 

 

 

 

David W. Freeman, President and CEO

 

          WITNESS:     EXECUTIVE:                       /s/ Phillip N. Geiger

 

 

/s/ Janice McCracken Erkes

 

      Janice McCracken Erkes  

 

 

 

 

 

5